Name: Commission Regulation (EEC) No 620/90 of 14 March 1990 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: economic policy;  distributive trades;  animal product;  Europe
 Date Published: nan

 15 . 3 . 90 Official Journal of the European Communities No L 67/33 COMMISSION REGULATION (EEC) No 620/90 of 14 March 1990 adopting exceptional support measures for the market in pigmeat in Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of the Council of 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever deseases in certain production regions in Belgium, the introduction of live pigs from the infection zone has been temporarily prohibited ; Whereas in order to take account of the limitations to free movement of goods resulting from the situation, excep ­ tional measures to support the market must be taken ; Whereas it is therefore appropriate to fix private storage aid for certain sensitive products coming from the protec ­ tion zones established for sanitary reasons in accordance with detailed implementing rules for the granting of private storage aid in the pigmeat sector adopted by Commission Regulation (EEC) No 1092/80 (3), as last amended by Regulation (EEC) No 3498/88 (4) ; Whereas in order to limit the risk of infection the Belgian authorities should be authorized to designate the places of storage ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . As from 15 March until 20 April 1990 applications for private storage aid in the pigmeat sector may be made to the Belgian intervention agency in accordance with the provisions of Regulation (EEC) No 1092/80 and of this Regulation . Only products coming from pigs reared in the protection zones in which classical swine fever has been detected. Modification to the boundary of the protection zones shall be immediately notified by the Belgian authorities to the Commission . The list of products which qualify for aid and the relevant amounts are set out in the Annex hereto. 2. If the period of storage is extended or curtailed, the amount of said shall be adjusted accordingly. The amounts of the supplements per month and the deduc ­ tions per day are set out in columns 7 and 8 of the Annex. Article 2 The minimum quantity per contract and per product shall be five tonnes. The Belgian authorities may designate the places of the storage in accordance with veterinary requirements. Article 3 The security shall be 20 % of the amount of aid set out in the Annex. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. 0 OJ No L 114, 3 . 5. 1980, p. 22. b) OJ No L 306, 11 . 11 . 1988, p. 32. No L 67/34 Official Journal of the European Communities 15. 3 . 90 ANNEX (Ecu/tonne) CN code Products in respect of which aid is granted Amount of aid for a storage period of Supplement or reduction 3 months 4 months 5 months 6 months per month per day 1 2 3 4 5 6 7 8 ex 0203 ex 0203 12 1 1 ex 0203 12 19 ex 0203 19 11 ex 0203 19 13 ex 0203 19 15 ex 0203 19 55 ex 0203 19 55 ex 0203 19 55 ex 0203 19 59 Meat of domestic swine, fresh or chilled : Legs Shoulders Fore-ends Loins, with or without the neck-end or neck-ends separately (') (2) Bellies, whole or trimmed by rectangular cut Bellies, whole or trimmed by rectangular cut, without rind and ribs Legs, shoulders, fore-ends, loins with or without the neck-end, or neck-ends sepa ­ rately, boned (') (J) Cuts corresponding to 'middles', with or without rind or fat, boned (3) Cuts corresponding to -middles', with or without rind or fat, with bone in (3) 279 279 279 279 136 136 279 211 211 314 314 314 314 163 163 314 240 240 349 349 349 349 190 190 349 269 269 384 384 384 384 217 217 384 298 298 35 35 35 35 27 27 35 29 29 1,17 1,17 1,17 1,17 0,90 0,90 1,17 0,97 0,97 ( 1) Loins and neck-ends may be with or without rind, the aderent layer or fat, however, not excreding 25 cm in depth . (2) The quantity contracted may cover any combination of the products mentioned. (3) Same presentation for products falling within CN code 0210 1920 .